United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0233
Issued: March 10, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 19, 2015 appellant filed a timely application for review from a
September 30, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her claim for a traumatic injury (Form CA-1).
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,1 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. In this case, appellant filed a
Form CA-1 alleging that she sustained left shoulder and left elbow injuries on May 26, 2015
while in the performance of duty and submitted medical reports dated May 27 to July 6, 2015. In
an August 27, 2015 letter, OWCP notified appellant of the deficiencies of her claim and
requested additional medical evidence from her and the employing establishment. It afforded her
30 days to submit the requested evidence. In response, appellant submitted medical reports
received by OWCP on September 30, 2015 which addressed her claimed injuries, work capacity,
and physical restrictions. This included medical evidence from physicians.

1

41 ECAB 548 (1990).

In a September 30, 2015 decision, OWCP denied appellant’s claim as the medical
evidence did not establish a causal relationship between her left shoulder and left elbow
conditions, and the accepted employment incident. It explained that medical evidence in the
claim was from a physician assistant, nurse practitioner, or physical therapists who were not
physicians as defined by FECA. OWCP noted that no further evidence was received in response
to its August 27, 2015 request for additional medical evidence.
The Board finds that OWCP, in its September 30, 2015 decision, did not review the
medical records appellant submitted that were received on the same date as its decision.2 In that
submission, appellant provided a response to OWCP’s request for medical evidence regarding
her claim. For this reason, the case will be remanded to OWCP to enable it to properly consider
all the evidence submitted at the time of the September 30, 2015 decision. Following such
further development as OWCP deems necessary, it shall issue a de novo decision on appellant’s
claim.
IT IS HEREBY ORDERED THAT the September 30, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

See M.B., Docket No. 09-17 (issued September 23, 2009); Yvette N. Davis, 55 ECAB 475 (2004); Linda
Johnson, 45 ECAB 439, 440 (1994) (evidence received the same day on which OWCP issues its final decision must
be considered).

2

